Citation Nr: 0822576	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-24 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for residuals of a head 
injury, to include headaches.

3.  Entitlement to an initial compensable rating for left ear 
hearing loss. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & his spouse



ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from April to May 
1975 and from March 1979 to February 1983. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied, in pertinent part, the veteran's 
claims of service connection for bilateral hearing loss, 
residuals of a head injury, and for headaches.  The veteran 
disagreed with this decision in December 2003.  He perfected 
a timely appeal in July 2005.  The veteran testified at a 
videoconference Board hearing at the RO in Portland, Oregon, 
before the undersigned Acting Veterans Law Judge in May 2008.  
A transcript of the hearing is of record.

An April 2006 Decision Review Officer (DRO) decision granted 
service connection for left ear hearing loss, assigning a 
zero percent rating effective June 12, 2003, and for 
tinnitus, assigning a 10 percent rating effective June 12, 
2003.  The veteran disagreed with this decision in June 2006 
with respect to the zero percent rating assigned to his 
service-connected left ear hearing loss.  He perfected a 
timely appeal in April 2007.

The issue of entitlement to an initial compensable rating for 
left ear hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




FINDINGS OF FACT

1.  The competent medical evidence shows that that the 
veteran's current right ear hearing loss is not related to 
active service.  

2.  The competent medical evidence shows that any residuals 
of a head injury, to include headaches, are not related to 
service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service nor may it be so presumed.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Residuals of a head injury, to include headaches, were 
not incurred in or aggravated by service.  38 U.S.C.A §§ 
1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in June 2003, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disabilities to active service and noted 
other types of evidence the veteran could submit in support 
of his claims.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for right ear 
hearing loss or for residuals of a head injury, to include 
headaches.  Thus, any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in October 2007 and April 2008, 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the Board finds that VA met its duty 
to notify the appellant of his rights and responsibilities 
under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
June 2003 letter was issued to the appellant and his service 
representative prior to the September 2003 rating decision 
which denied the benefits sought on appeal; this, this notice 
was timely.  Because the veteran's claims are is being denied 
in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; the 
veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
received VA examinations in December 2004 and in January 
2006, all of which addressed the contended causal 
relationships between the claimed disabilities and active 
service.  In summary, VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service incurrence of sensorineural hearing loss may be 
presumed if the disease is manifest to a degree of 10 percent 
or more within a year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Service Connection for Right Ear Hearing Loss

The veteran seeks service connection for right ear hearing 
loss.  At his May 2008 hearing, the veteran testified that he 
is presently suffering from hearing loss as a result of noise 
exposure from working in the engine rooms of ships and from 
loud machinery during service.  He also contends that his 
hearing loss is the result of blows to his head during 
service.

The record shows a present right ear hearing loss disability.  
A VA examination report dated in December 2004 notes that, 
following audiometric testing, the veteran was given a 
diagnosis of mild sensorineural hearing loss from 250 Hz 
through 8000 Hz in the right ear.  Likewise, a January 2006 
VA examination report notes that the examiner reviewed the 
veteran's December 2004 audiogram and diagnosed right ear 
high frequency sensorineural hearing loss.   

The next issue is whether there is evidence of any in-service 
incurrence of right ear hearing loss.  The service medical 
records (SMRs) are negative for a diagnosis of right ear 
hearing loss.  SMRs dated in September 1980 note that a 
repeat audiology test was needed because of a previous 
hearing test result.  The veteran was suspected of 
malingering.  Uninterpreted audiograms dated from July 1979 
to December 1981 note that, in regards to the veteran's right 
ear, there was a question about the reliability of the test 
and that a re-test was necessary.  An October 1980 SMR notes 
that the provisional diagnosis was subjective hearing loss.  
The veteran's discharge examination notes that he reported 
hearing loss.    

According to the veteran's statements, he was routinely 
exposed to noise from engines and loud machinery during 
active service.  The veteran's DD-214 indicates that his 
military occupational specialty (MOS) was as an engineman and 
SMRs dated in July 1980 note that the veteran was kicked or 
struck in the head.  The veteran is competent to state 
whether he was exposed to loud noises or received a blow to 
the head.  Duenos v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, 
the Board finds the veteran's statements to be credible.  
Thus, his exposure to acoustic trauma and a blow to the head 
in service are conceded.   

As the record shows a present right ear hearing loss 
disability and exposure to acoustic trauma and a blow to the 
head in service, the determinative issue is whether any 
current hearing loss and head injury residuals are related 
etiologically to active service.

A VA audiological examination was conducted December 2004.  
The examiner noted that veteran was hit in the head during a 
hazing incident and that he worked on diesel engines.  The 
examiner also reviewed the veteran's SMRs, including 
audiograms and hearing tests at enlistment and separation.  
He concluded that mild hearing loss occurred in the left ear 
during service.  It also was noted that the veteran's age and 
post-service exposure to noise as a truck driver easily could 
explain his present degree of bilateral hearing loss.  The 
examiner opined that the veteran's current hearing loss was 
not caused by or the result of a head injury or acoustic 
trauma in service.

A second VA audiological examination was conducted in January 
2006.  The examiner reviewed the veteran's claims file and 
noted the veteran's in-service head injuries and audiograms.  
It was noted that, following discharge, the veteran worked as 
a truck driver, roofer, and commercial fisher, all of which 
were noisy, and during all of which he did not wear hearing 
protection.  The examiner opined that it was more likely than 
not that the veteran had hearing loss in his left ear as a 
result of his service but that, since being discharged from 
service, the veteran had developed some additional hearing 
loss in both ears and that this additional hearing loss had 
occurred as a result of occupational noise exposure.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for right 
ear hearing loss.  The veteran was not diagnosed with or 
treated for right ear hearing loss during active service or 
within the first post-service year.  It appears that the 
veteran first sought treatment for right ear hearing loss in 
December 2004; thus, service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The 
veteran first was diagnosed with right ear hearing loss in 
2004.  He subsequently was diagnosed with right ear hearing 
loss again in January 2006.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

Neither of the VA examiners who saw the veteran in December 
2004 and in January 2006 related his right ear hearing loss 
to active service.  In fact, as noted above, the VA examiner 
concluded in December 2004 that the veteran's right ear 
hearing loss was not related to active service.  A second VA 
examiner determined in January 2006 that it was more likely 
than not that the veteran had left ear hearing loss as a 
result of active service.

Additional evidence in support of the veteran's service 
connection claim for right ear hearing loss is his own lay 
assertions and May 2008 videoconference Board hearing 
testimony.  As a lay person, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  

Service Connection for Residuals of a Head Injury

The veteran seeks service connection for residuals of a head 
injury, to include headaches.  At his May 2008 hearing the 
veteran testified that he presently suffers from residuals of 
a head injury, including headaches, as a result of physical 
assaults during service.  In one incident he was hit in the 
head with a heavy object and was out cold for at least an 
hour or more.  He also testified that he was hit on the head 
with a blunt object on a second occasion and that he cannot 
remember anything following this incident for three months.

The record shows that the veteran currently experiences 
headaches.  During an October 2002 VA examination, the 
veteran was diagnosed with migraine headaches.  VA treatment 
records dated in June 2003 note typical headache which was 
more frequent in the last few weeks.  A December 2004 VA 
examination indicates that the veteran was diagnosed with 
chronic headaches, possibly migraine, stress induced.  
Finally, VA treatment records dated in November 2005 show a 
diagnosis of headaches, left parietal, and a history of 
injury due to trauma in 1980 and 1982.   

The next issue is whether there is evidence of any in-service 
incurrence of headaches or any other residual of a head 
injury.  The service medical records (SMRs) are negative.  
SMRs dated in June 1980 note, however, that the veteran 
reported that he was dizzy and vomiting for two days after 
being hit on the side of the head.  A black and blue mark was 
observed on his right temple and the assessment was a 
possible concussion.  SMRs dated in July 1980 note that the 
veteran was kicked and struck in the head and that he 
complained of left ear problems.  SMRs dated in October 1982 
note that the veteran reported blacking out and finding 
himself on another part of the ship.  The diagnosis was 
adjustment reaction.  Therefore, the fact that the veteran 
had a head injury in service is conceded.   

As the record shows a present headache disability and an in-
service head injury, the determinative issue is whether they 
are related etiologically.

In December 2004 a VA brain and spinal cord examination was 
conducted.  The examiner reviewed the veteran's claims file, 
noting the veteran's head injuries in June 1980 and late 
1982.  The examiner concluded that the general lack of 
complaints regarding headaches up until the clinic note of 
May 2000 did not provide an adequate nexus between the onset 
of headaches, first noted in 2002, and the in-service head 
injury which was documented in June 1980.  The examiner 
opined that it was not likely that the headaches that had 
been documented since May 2000 were secondary to the head 
injury which occurred in 1980 and, furthermore, it was not 
likely that there were residuals of the head injury.  As 
noted above, the diagnosis was chronic headaches, possible 
migraine, stress induced.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
residuals of a head injury, to include headaches.  Initially, 
the Board notes that the veteran incurred a head injury 
during active service.  The first contemporaneous medical 
evidence of record which shows that he experienced headaches, 
however, occurred in 2002, or approximately 20 years after 
his discharge from service.  The passage of approximately 20 
years before any evidence of the disability is of record 
weighs heavily against a finding that such disability is 
related to service on a direct basis.  See Maxson, 230 F.3d 
at 1333.

In December 2004, following comprehensive physical 
examination of the veteran and a review of his claims file, 
the VA examiner opined that there was an inadequate medical 
nexus between the veteran's in-service head injury and his 
post-service headaches.  This VA examiner also opined that it 
was not likely that the headaches that had been documented 
since May 2000 were secondary to the head injury which 
occurred in 1980 and, furthermore, it was not likely that 
there were residuals of the head injury.  There is no 
competent contrary opinion of record.  

Additional evidence in support of the veteran's service 
connection claim for residuals of a head injury, including 
headaches, is his own lay assertions and May 2008 
videoconference Board hearing testimony.  As noted above, 
however, the veteran's lay statements are entitled to no 
probative value.  See Bostain, 11 Vet. App. at 127, and 
Routen, 10 Vet. App. at 186.  As the preponderance of the 
evidence is against the veteran's claims, the benefit-of- 
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for residuals of a head 
injury, to include headaches, is denied.


REMAND

The veteran seeks an initial compensable evaluation for his 
service-connected left ear hearing loss disability.

During his May 2008 Board hearing, the veteran testified that 
the hearing in his left ear had worsened.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  The veteran's hearing in 
the left ear was tested most recently on VA examination in 
December 2004; the January 2006 VA examination did not 
contain any updated audiometric testing results.  Because the 
veteran testified that his hearing in the left ear has 
worsened, and given the length of time since his most recent 
VA audiological examination, the Board finds that, on remand, 
the veteran should be scheduled for an updated VA 
examination.

The RO also should obtain the veteran's up-to-date VA and 
private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for left ear hearing loss in 
recent years.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  Schedule the veteran for VA 
audiological examination to determine the 
current nature and extent of the service-
incurred left ear hearing loss.  The 
claims folder must be made available to 
the examiner(s) for review.  The 
audiological examination must conform with 
the requirements of 38 C.F.R. § 4.85, to 
include a controlled speech discrimination 
test (Maryland CNC) and a puretone 
audiometry test.  All tests must be 
performed without the use of hearing aids.

3.  After completion of the foregoing, 
readjudicate the claim of entitlement to 
an initial compensable rating for left ear 
hearing loss.  If the benefit sought on 
appeal remains denied, the veteran and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


